UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 18-7334


UNITED STATES OF AMERICA,

                    Plaintiff - Appellee,

             v.

FRANK TERALD HOGUE, II,

                    Defendant - Appellant.



Appeal from the United States District Court for the Middle District of North Carolina, at
Greensboro. William L. Osteen, Jr., District Judge. (1:15-cr-00037-WO-2; 1:16-cv-
01079-WO-LPA)


Submitted: June 27, 2019                                          Decided: July 26, 2019


Before GREGORY, Chief Judge, HARRIS, Circuit Judge, and TRAXLER, Senior Circuit
Judge.


Dismissed by unpublished per curiam opinion.


Frank Terald Hogue, II, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Frank Terald Hogue, II, seeks to appeal the district court’s order denying relief on

his 28 U.S.C. § 2255 (2012) motion. The district court referred this case to a magistrate

judge pursuant to 28 U.S.C. § 636(b)(1)(B) (2012). The magistrate judge recommended

that relief be denied and advised Hogue that the failure to file timely, specific objections

to this recommendation could waive appellate review of a district court order based upon

the recommendation.

       The timely filing of specific objections to a magistrate judge’s recommendation is

necessary to preserve appellate review of the substance of that recommendation when the

parties have been warned of the consequences of noncompliance.             United States v.

Midgette, 478 F.3d 616, 621-22 (2007); see also Thomas v. Arn, 474 U.S. 140 (1985).

Although Hogue filed timely objections to the magistrate judge’s recommendation, he has

waived appellate review because the objections were not specific to the particularized legal

recommendations made by the magistrate judge. See Midgette, 478 F.3d at 622 (holding

that, “to preserve for appeal an issue in a magistrate judge’s report, a party must object to

the finding or recommendation on that issue with sufficient specificity so as reasonably to

alert the district court of the true ground for the objection”). Accordingly, we deny Hogue’s

motion for a certificate of appealability and dismiss the appeal.

       We dispense with oral argument because the facts and legal contentions are

adequately presented in the materials before this court and argument would not aid the

decisional process.

                                                                               DISMISSED

                                             2